REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,784,312 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
                              
                               Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The present reissue is a broadening reissue, and the error statement in a broadening reissue must include a statement citing specific word(s) or phrase(s) from a specific original patent claim which is being broadened or deleted, along with a statement as to how the cited language made the original patent claims wholly or partially inoperative or invalid. While the error statement did identify original patent claim 1 and cited specific words from that claim being broadened or deleted, it failed to explain how these words in the original patent claim 1 made the original patent claims wholly or partially inoperative or invalid.
Additionally, this reissue application is a continuation reissue of parent reissue application 15/217,480, now RE48038. The declaration appears to be a copy of the one filed in the ‘480 reissue application, and corrects the same error in the present reissue application in the exact same manner as in the parent reissue application. 
See MPEP 1414, Roman Numeral II, (D), (1), which indicates, in pertinent part, as follows:
(D) For continuation or divisional reissue applications:

(1) Where a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned, the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP) without further evaluation, because it is an oath/declaration, albeit improper under 35 U.S.C. 251. The examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251  as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration. See 37 CFR 1.175(f)(2)  for reissue applications filed on or after September 16, 2012, and pre-AIA  37 CFR 1.175(e)  for reissue applications filed before September 16, 2012. One of form paragraphs 14.01.01, 14.01.02, or 14.01.03 may be used. If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).

Emphases added.

See also 37 CFR 1.175, which indicates, in pertinent part, as follows:
1.175    Inventor’s oath or declaration for a reissue application.
[Editor Note: Applicable only to patent applications filed under 35 U.S.C. 111, 363, or 385  on or after September 16, 2012*]

(a) The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251  being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.

(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

(c) The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if:

(1) The application does not seek to enlarge the scope of the claims of the original patent; or

(2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.

(d) If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.

(e) The inventor’s oath or declaration for a reissue application required by paragraph (a) of this section may be submitted under the provisions of § 1.53(f), except that the provisions of § 1.53(f)(3)  do not apply to a reissue application.

(f)

(1) The requirement for the inventor’s oath or declaration for a continuing reissue application that claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  in compliance with § 1.78  of an earlier-filed reissue application may be satisfied by a copy of the inventor’s oath or declaration from the earlier-filed reissue application, provided that:

(i) The inventor, or each individual who is a joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided for in § 1.64;

(ii) The continuing reissue application does not seek to enlarge the scope of the claims of the original patent; or

(iii) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.

(2) If all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.
	
Claims 26-29 and 31-47 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the external device being configured to be respectively operatively positioned at a first position to interact with a left ear implant and operatively positioned at a second position to interact with a right ear implant”; “said external device configured to detect whether the external device is positioned to interact with the left ear implant as opposed to the right ear implant”; “said external device configured to detect whether the external device is positioned to interact with the right ear implant as opposed to the left ear implant, and in response to said detection, utilize a stored set of operating parameters already present before the detection in the external device corresponding to the left ear implant if the detection indicates that the external device is position to interact with the left ear implant, and utilize a stored set of operating parameters already present before the detection in the external device corresponding to the right ear implant if the detection indicates that the external device is position to interact with the right ear implant” in claim 40; “the external hearing device is configured to prevent operation with an implant that is not an approved implant” in claim 42; “the external device is configured to receive telemetric data from the implant and evaluate such to detect whether the external device is positioned to interact with the right ear implant as opposed to the left ear implant, and visa-versa” in claim 44; and “the external device is configured to enable a user to control whether the external device uses the stored set of operating parameters corresponding to the left ear implant or whether the external device uses the stored set of operating parameters corresponding to the right ear implant” in claim 45.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the corresponding structure for the 112 6th phrase(s) of claim 40 is the BTE device; module 33 and appropriate sensors; software which chooses appropriate MAP.
The corresponding structure for the 112 6th phrase(s) of claim 42 is module 33 and appropriate sensors and software.
The corresponding structure for the 112 6th phrase(s) of claim 44 is some type of voltage measurement device and logic software.
The corresponding structure for the 112 6th phrase(s) of claim 45 is a specific button press combination requiring at least two buttons.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 40, the specification fails to sufficiently disclose the structure or the software for performing the claimed functions of this claim with respect to what structural components make up the module 33 and what programming or algorithm provides the capability of selecting the appropriate MAP depending on which ear the external device has been determined to be on.
With respect to claim 42, the specification fails to provide sufficient detail as to the software or algorithm used to perform the function claimed therein.
With respect to claim 44, the disclosure fails to adequately disclose what structure (voltage measuring device?) receives telemetric data from the implant and what software is used to distinguish the data of the right ear implant from the left ear implant, and vice versa. 
With respect to claim 45, the disclosure fails to show or disclose a plurality of buttons (BRI requires these buttons) to perform a user-actuated button press combination to manually select the correct operating parameters.

Response to Arguments
Applicant argues that the reissue declaration of 06-08-2020 should have been accepted. The examiner states that the reissue declaration was accepted for the purposes of obtaining a filing date, but was found to be deficient for the reasons provided above. Applicant makes reference to new claim 26 but this claim is not identified in the reissue declaration. The error identified in the 06-08-2020 reissue declaration is the same error identified in the reissue declaration provided in parent 15/217,480, and was identified as being corrected in the same manner as that of 15/217,480. 
Applicant argues that the claim interpretation section of the action is incorrect in that the quoted phrases do not invoke 112 6th. The examiner disagrees. Sections A, B and C in the Claim Interpretation section above clearly sets forth the analysis to determine if 112 6th is being invoked. While “means” is not used the presumption that 112 6th is not being invoked is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. The terms replacing “means” are clearly set forth in the quoted phrases, such as e.g. “external device” or “external hearing device”. These are the subjects of the claimed functional phrases and do not claim sufficient structure, material, or acts to entirely perform the recited function. The claimed functions are inherent from each of the quoted phrases. Accordingly, following the analysis it is clear 112 6th is being invoked by the quoted identified phrases in the identified claims.

Conclusion
	Claims 26-29 and 31-47 are rejected.
	Claims 1-25 and 30 have been canceled.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
Signed: 	/GLENN K DAWSON/
		Glenn K. Dawson
		Primary Examiner, Art Unit 3993 

Conferees:  /JRJ/				/GAS/
		Jeffrey R. Jastrzab		Gay Ann Spahn
		Primary Examiner		Supervisory Primary Examiner
		Art Unit 3993			Art Unit 3993